Citation Nr: 1829102	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  11-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION


The Veteran had active duty service from June 1954 to May 1957.  He died in December 2007.  The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 decision in which the RO, inter alia, denied service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement (NOD) in March 2009.  In a February 2011 decision, the RO continued to deny service connection for the cause of the Veteran's death, and a statement of the case (SOC) was issued in June 2011.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.

In August 2013, the appellant testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

In September 2014, and then again in June 2016, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development After accomplishing further action, on each occasion, the AOJ continued to deny the claim (as reflected in January 2015 and December 2016 supplemental SOCs (SSOCs)), then retuned the matter to the Board.

Regarding the matter of representation, the Board notes that the appellant was previously represented in this appeal by The American Legion.  In January 2018, she appointed private attorney Brendan B. Garcia as her representative, as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative, executed and filed in January 2018.  The Board recognizes this change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran died in December 2007; his death certificate lists the immediate cause of death as retroperitoneal bleed.  

3.  At the time of the Veteran's death, service connection had been established for Pellegrini-Stieda disease with osteoarthritis of the right knee, and for osteochondritis with osteoarthritis of the left knee.  

4.  Competent, probative, private medical opinions of record indicate that it is at least as likely as not that the Veteran's retroperitoneal bleed was the result of the use of diclofenac, a non-steroidal antiinflammatory drug (NSAID), used to treat pain attributable to his service-connected knee disabilities.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1101, 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.340, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the favorable disposition of the appellant's claim for service connection for the cause of the Veteran's death, the Board finds that all necessary notification and development actions needed to fairly adjudicate the claim have been accomplished.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  For the disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For the disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312

.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In the instant case, the Veteran's death certificate listed his immediate cause of death as retroperitoneal bleed.  At the time of his death, service connection had been established for Pellegrini-Stieda disease with osteoarthritis of the right knee, and for osteochondritis with osteoarthritis of the left knee.

The appellant's essential contention is that diclofenac, a non-steroidal antiinflammatory drug (NSAID), given to the Veteran to treat his severe osteoarthritis pain of the bilateral knees, either solely, or together with prescribed Plavix, caused the Veteran's retroperitoneal bleed.  

Multiple opinions have been obtained addressing the question of whether the Veteran's use of diclofenac caused or contributed to his death.  In an April 2008 letter, C. R. D., M.D., the attending physician at the time of the Veteran's death noted that the Veteran's service-connected, severe bilateral osteoarthritis required the use of anti-inflammatories, and that he was taking 75 milligrams of diclofenac twice a day for more than five years.  He opined that these anti-inflammatories would have put him at great risk for bleeding complications.  Dr. D. further noted that a CAT scan done right before the Veteran's death clearly showed a huge retroperitoneal bleed that likely would have been refractory to any type of surgical intervention.

In a November 2008 report, a VA physician noted that the use of NSAIDs was associated with gastrointestinal (GI) bleeding, but not with retroperitoneal bleeding.  He further noted that there was no evidence the Veteran experienced GI bleeding.  The physician further noted that the Veteran had a vascular stent in his abdominal aorta, placed in 2002 to treat an aneurysm, and he speculated that the massive retroperitoneal bleed came either from rupture of the aortic aneurysm or from erosion of the vascular stent through the aortic wall.  Due to the speculative nature of the VA physician's opinion, the opinion is not probative, as it is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to decide a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

In a March 2009 letter, P. M. D., M.D., another treating physician of the Veteran, noted that he received and reviewed CAT scan images belonging to the Veteran.  Dr. D. noted that the images showed a large left retroperitoneal hemorrhage, and presumably the scan was taken just prior to the Veteran's death.  He noted that the scan showed an aortic stent graft in place for treatment of an infrarenal aneurysm.  The stent graft was in good position, as it had been through previous follow-ups.  He further noted that the aortic wall both above the aneurysm and to include the segment of the aneurysm and iliac vessels was clearly instinct.  There was no evidence of aneurysm enlargement or endoleak.  Dr. D. opined that the Veteran's retroperitoneal bleed should not have been related to his aortic stent graft or complications thereof.  Such conclusion further invalidates the November 2008 VA physician's opinion.  

In a May 2012 report, another VA physician opined that it was unlikely the Veteran's degenerative joint disease (DJD) caused his death since there were a number of medication approaches possible for the condition other than the same NSAID combined with Plavix including switching to other NSAIDs, local injections, the use of physical therapy and walkers/scooters that could have been used in alleviating his knee related complaints and perhaps even total knee arthroplasty.  The physician did note that Plavix by itself presented a major concern.  Notably, in merely stating that multiple treatment options were available for the Veteran's knee pain, the opinion is irrelevant as to the determinative issue of whether his use of diclofenac caused or contributed to his death.

In a June 2012 report, the same VA physician opined that the Veteran's NSAID use was part of the cause of his death, but that it was not a substantial cause of death because the class of drugs was equivalent to anti-allergy medications in the prevalence of use and are available over the counter.  He also noted that the "world literature [was] not filled with reports of deaths," and that otherwise, the medications would be severely limited or removed from the market.  He again concluded that Plavix was a more significant causative agent since it had a more likely incident of bleeding.  The opinion, overall, lacks probative value to the extent that it relies on the wide-spread use of NSAIDs in general and a lack of wide-spread documentation of use-related deaths as reasoning for why the Veteran's use of diclofenac was not likely a substantial cause of his death.  

In VA opinions obtained in November 2014 and September 2016, a VA physician again relied on a finding that the Veteran did not have a GI/intraluminal bleed, and that the Veteran was known to have had significant peripheral arterial disease as reasoning for the opinion that it was likely that the Veteran had an unidentified rupture of an atherosclerotic plaque in a blood vessel in the retroperitoneum, related to his generalized atherosclerosis, which caused him to bleed massively.  The physician noted that this type of retroperitoneal bleed was usually associated with degenerative blood vessel disease, and was not associated with or caused by NSAID usage.  The physician further noted that NSAIDs, with or without Plavix, were not medically known to cause retroperitoneal bleeding or arterial rupture.  Thus, the physician opined that it was less likely than not that the diclofenac, with or without Plavix, caused, contributed to, aided, or lent assistance to the Veteran's death.  

In contrast to this opinion, the appellant submitted a thorough April 2018 etiology opinion from J. S., M.D., a private physician certified in nephrology and internal medicine, and an assistant professor of medicine.  Dr. S. indicated that he taught medical students, medical residents, and nephrology fellows about issues involved in this case.  In this opinion Dr. S. noted that at the time of his death, the Veteran was treated with diclofenac, a medication prescribed to treat his service-connected osteoarthritis.  He explained that like aspirin, diclofenac was an NSAID used to treat inflammation and pain, and that it also inhibited activity of platelets, a blood component responsible for clotting.  He noted that diclofenac and aspirin each had significant antiplatelet activity, and that by inhibiting platelet activity, diclofenac decreased the natural clotting of blood and increased the risk of bleeding and the severity of bleeding.  Dr. S. further noted that the Veteran was also being treated with Plavix (clopidogrel), a medication designed to prevent clotting of the blood vessels in the heart, to reduce risk of heart attacks and strokes.  Plavix also inhibited platelet activity, and therefore, also increased the risk of bleeding and the severity of bleeding.  Dr. S. maintained that both medications like diclofenac and other anti-platelet medications like clopidogrel together and separately were associated with severe complications.  Dr. S. cited to Lexicomp, a standard reference for drug interactions, for the proposition that: "Each of these agents listed possess the potential to cause bleeding.  Their combined use is expected to further increase the potential, and such potential for increased antiplatelet effects/bleeding risks are often specifically noted in product labeling."  

Dr. S. defined retroperitoneal bleeding as bleeding in the posterior space of the abdomen, and explained that the chance of spontaneous bleeding in the retroperitoneal space and the severity of bleeding is increased with use of agents that decrease natural clotting activity of the blood, like diclofenac and clopidogrel.  Citing to medical literature, Dr. S. noted that NSAIDs like diclofenac and clopidogrel have both been associated with retroperitoneal bleeding, either when prescribed separately and when prescribed together.  The risk and severity of retroperitoneal bleeding is increased when NSAIDs, like diclofenac, are combined with clopidogrel.  

Dr. S. explained that the Veteran died of massive retroperitoneal bleeding in December 2007, and that this was his principal cause of death.  He opined that by significantly increasing the Veteran's risk of retroperitoneal bleeding and the severity of such bleeding, his use of diclofenac contributed substantially to his death, lent assistance to the production of his death, and combined with the use of clopidogrel to cause his death.  

In addressing the prior medical opinions, Dr. S, explained that according to the Veteran's surgeon, the Veteran's retroperitoneal bleed was spontaneous and not related to a complication of his aortic graft or any previous surgery.  According to that physician's review of the CAT films, with a radiologist, the Veteran's spontaneous retroperitoneal hemorrhage was not related to a ruptured aortic aneurysm.  Dr. S. stated that he disagreed with the VA physician that stated that NSAIDs, like diclofenac, have not been associated with retroperitoneal bleeding, and he noted that the statement was contradicted by multiple reported cases of retroperitoneal bleeding in the medical literature related to either NSAIDs clopidogrel, or both medications.  He also explained that he disagreed with the VA physician in noting that the retroperitoneal bleed was related to a ruptured aortic aneurysm or complication from his aortic graft, that he disagreed with the VA opinion stating that diclofenac was not a substantial cause in the Veteran's death, but that clopidogrel was more significant, and that he disagreed with the VA physician that opined that the retroperitoneal bleed was more likely due to atherosclerosis rather than the use of diclofenac, where, as he noted previously, there was no evidence that atherosclerosis, a ruptured aneurysm, or a complication from previous surgery or aortic graft caused the retroperitoneal bleed.  

Dr. S. maintained that even if the Veteran's retroperitoneal bleeding was caused by a rupture of an artery in the retroperitoneal space, both the risk of the rupturing of the artery and the severity of the bleeding would have been worsened by therapy with diclofenac and clopidogrel, both together and separately.  Dr. S. concluded by providing the opinion that it was at least as likely as not that the Veteran's use of diclofenac contributed substantially to his death, lent assistance to the production of his death, and combined with the use of clopidogrel to cause his death.  

The Board finds Dr. S.'s opinion to be fully informed, fully articulated, and well-reasoned, and, thus, probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  He fully described the Veteran's treatment history with diclofenac, he fully described the risks associated with the use of the NSAID, including when combined with Plavix, and he clearly stated the likelihood that the medication, used to treat the Veteran's osteoarthritic knee pain, contributed substantially to his death.  Based on this opinion and the additional favorable medical opinions, the evidence supports a finding that the Veteran's service-connected knee disabilities, through medications used to treat the disabilities, contributed substantially to his death. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given all the foregoing, and with resolution of any reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C. § 1310; 38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


